DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildner et al. (US 2015/0351272 A1).
Regarding claim 1, Wildner teaches a component for an interior of a vehicle with a display panel configured to provide a display light intended to be visible to an occupant in the vehicle when in operation after installation in the interior of the vehicle comprising: (the relation to the vehicle is claimed as an intended use and since the component taught in Wildner is suitable for user inside a vehicle is sufficient to meet the claimed intended use):

An insert (5, figure 2) configured to be positioned between the display panel (1, figure 2) and the cover (3, figure 2), wherein the insert is configured to allow light to pass from the display to the cover (paragraph 0016);
Wherein the cover comprises a material and provides an index of refraction (paragraph 0016);
Wherein the insert comprises a material and provides an index of refraction (paragraph 0016);
Wherein the material of the insert is selected so that the index of refraction of the material of the insert substantially matches the index of refraction of the material of the cover (paragraph 0016);
Wherein the cover and the insert comprise a module (paragraph 0016);
Wherein the cover and the insert are configured to facilitate optical performance of the module (paragraph 0016);
Wherein the insert is configured to limit reflection of light between the display panel and the cover (paragraph 0016).
Regarding claim 2, Wildner teaches the cover comprises an inner surface and the outer surface (see figure 1, element 3), wherein the insert comprises an inner surface and an outer surface (see figure 2, element 5); and wherein the outer surface of the insert is configured to align with the inner surface of the cover (see 3 and 5 figure 2).
Regarding claim 3, Wildner teaches the cover comprises an inner surface and the outer surface (element 3 figure 1); wherein the insert comprises an inner surface and an outer surface (see 5, figure 2); and wherein the inner surface of the cover and the outer surface of the insert are contoured (see 3 and 5, figures 1 and 2).
Regarding claim 4, Wildner teaches that the display panel comprises a generally flat surface (1, figure 2; see also figure 1); wherein the inner surface of the insert is generally flat and the outer surface 
Regarding claim 5, Wildner teaches that the material of the cover and the material of the insert comprises at least one of a substantially transparent material (paragraph 0016).
Regarding claim 9, Wildner teaches an interface between the cover and the display panel, wherein the interface comprises at least one of a touch screen interface (4, figure 1, paragraph 0015).
Regarding claim 10, Wildner teaches a display assembly for an interior of a vehicle (again the vehicle is recited as an intended use, therefore since the display of Wildner is suitable for the interior of a vehicle, it suffices to meet the claim) comprising:
A cover comprising an inner surface and an outer surface (3, figure 1 and 2);
An insert (5, figure 2) comprising an inner surface and an outer surface;
A display panel (1, figure 1 and 2) configured to provide a display light;
Wherein the inner surface of the cover is coupled to the outer surface of the insert (see figure 2);
Wherein the inner surface of the insert is coupled to the display panel (figure 2);
Wherein the cover comprises a material providing an index of refraction (paragraph 0016);
Wherein the insert comprises a material providing an index of refraction and is configured to allow light from the display to transmit from the display panel to the cover (paragraph 0016);
Wherein the outer surface of the cover comprises a contoured surface (3, figure 1);
Wherein the inner surface of the cover and the outer surface of the insert are configured to align (5, 3, figure 2).
Regarding claim 11, Wildner teaches the index of refraction of the material of the insert is substantially equivalent to the index of refraction of the material of the cover (paragraph 0016).
.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao et al. (US 2017/0059917 A1).
Regarding claim 10, Kao teaches a display assembly for an interior of a vehicle (paragraph 0003) comprising:
A cover comprising an inner surface and an outer surface (110, figure 1);
An insert comprising an inner surface and an outer surface (120, figure 1);
A display panel configured to provide a display providing light (140, figure 1);
Wherein the inner surface of the cover is coupled to the outer surface of the insert (via 130, figure 1);
Wherein the inner surface of the insert is coupled to the display panel (160, 170, 150, figure 1);
Wherein the cover comprises a material providing an index of refraction (all refractive materials have an index of refraction, even if not specified);
Wherein the insert comprises a material providing an index of refraction (all refractive materials have an index of refraction, even if not specified) and is configured to allow light from the display to transmit from the display panel to the cover (paragraph 0025);
Wherein the outer surface of the cover comprises a contoured surface (see 112, figure 1);
Wherein the inner surface of the cover and the outer surface of the insert are configured to align (paragraph 0025, see 122, 114, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2017/0059917 A1) in view of Sanelle et al. (US 2002/0033919 A1).
Regarding claim 1, Kao teaches a component for an interior of a vehicle (paragraph 0003) with a display panel (140, figure 1) configured to provide a display providing light intended to be visible to an occupant in the vehicle when in operation after installation in the interior of the vehicle comprising:
A cover comprising an outer surface (110, 112, figure 1);
An insert (120, figure 1) configured to be positioned between the display panel and the cover (see figure 1);
Wherein the insert is configured to allow light to pass from the display to the cover (paragraph 0025);
Wherein the cover comprises a material and provides an index of refraction (implicit in any refractive body);
Wherein the insert comprises a material and provides an index of refraction (implicit in any refractive body);

Wherein the cover and the insert are configured to facilitate optical performance of the module (paragraph 0025).
Kao does not specify that the material of the insert is selected so that the index of refraction of the material of the insert substantially matches the index of refraction of the material of the cover; and wherein the insert is configured to limit reflection of light between the display panel and the cover.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the cover match the index of refraction of the insert as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).
Regarding claim 2, Kao teaches the cover comprises an inner surface and the outer surface (112, 114, figure 1); wherein the insert comprises an inner surface and an outer surface (124, 122, figure 1); and wherein the outer surface of the insert is configured to align with the inner surface of the cover (paragraph 0025).
Regarding claim 3, Kao teaches that the cover comprises an inner surface and the outer surface (112, 114, figure 1); wherein the insert comprises an inner surface and an outer surface (124, 122, figure 1); and wherein the inner surface of the cover and the outer surface of the insert are contoured (see figure 1).
Regarding claim 4, Kao teaches the display panel comprises a generally flat surface (140, figure 1); wherein the inner surface of the insert is general flat (124, figure 1) and the outer surface of the insert is curved (122, figure 1); wherein the inner surface of the cover is curved and the outer surface of the cover is curved (see 110, figure 1).

Regarding claim 6, Kao in view of Sanelle teaches the claimed invention except for specifying that the index of refraction of the cover and the insert are each between about 1.3 and 1.6.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the index of refraction of the cover and the insert between 1.3 and 1.6 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Kao in view of Sanelle to make the index of refraction of the cover and the insert between 1.3 and 1.6 in order optimize light utilization in the display.
Regarding claim 7, Kao teaches the insert is attached to the cover by an adhesive (130, figure 1).
Kao does not specify that the index of refraction of the adhesive is between an index of refraction for the material of the cover and an index of refraction for the material of the insert.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the adhesive match the index of refraction of the insert and cover as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).
Regarding claim 8, Kao does not teach the cover comprise at least one of a glass or plastic.
Sanelle teach the cover is glass (35, paragraph 0046).

Regarding claim 9, Kao teaches an interface (180, figure 1) between the cover and the display panel wherein the interface comprises a touch screen interface (paragraph 0023).
Regarding claim 11, Kao does not teach the index of refraction of the material for the insert is substantially equivalent to the index of refraction of the material of the cover.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the cover match the index of refraction of the insert as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).
Regarding claims 12 and 13, Kao teaches an adhesive configured to attach the insert to the cover (130, figure 1).
Kao does not specify the adhesive comprises a material providing an index of refraction substantially equivalent to one of the index of refraction of the material of the insert or the index of refraction of the material of the cover.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the adhesive match the index of refraction of the insert and cover as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).

Regarding claim 15, Kao teaches that the display panel comprises a flat surface (140, figure 1).
Regarding claim 16, Kao teaches a module for an interior of a vehicle (paragraph 0003) with a display panel (140, figure 1) configured to provide a display providing light intended to be visible to an occupant in the vehicle when the display panel is in operation in the interior of the vehicle comprising:
A cover (110, figure 1) comprising a contoured outer surface (112, figure 1);
An insert (120, figure 1) between the display panel and the cover;
An adhesive layer (130, figure 1) provided to bond the cover to the insert;
Wherein the cover comprises a material providing an index of refraction (implicit in all refractive substances);
Wherein the insert comprises a material providing an index of refraction (implicit in all refractive substances);
Wherein the adhesive layer provided to bond the cover to the insert comprises a material providing an index of refraction (implicit in all refractive substances).
Kao does not specify that the index of refraction of the material of the cover substantially matches the index of refraction of the material of the insert.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the cover match the index of refraction of the insert as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).

Regarding claim 18 and 19, Kao does not specify the index of refraction of the material of the adhesive layer between the cover and the insert is between the index of refraction of the material of the cover and the index of refraction of the material of the insert.
Sanelle teaches matching indexes of refraction for various display component layers (paragraph 0019), in order to limit reflection of light.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Kao to make the index of refraction of the adhesive match the index of refraction of the insert and cover as suggested in Sanelle in order to limit the stray light reflection in the display (paragraph 0019).
Regarding claim 20, Kao in view of Sanelle teaches the claimed invention except for specifying that the index of refraction of the cover and the insert are each between about 1.3 and 1.6 and index of refraction of the material of the adhesive layer is between 1.4 and 1.7.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the index of refraction of the cover and the insert between 1.3 and 1.6 and the adhesive between 1.4 and 1.7 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Kao in view of Sanelle to make the index of refraction of the cover and the insert between 1.3 and 1.6 and the index of refraction of the adhesive layer between 1.4 and 1.7 in order optimize light utilization in the display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/28/2021